Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/13/20, Applicant amended claims 1, 4, 6, 9, 11, 13, 16, 18-19, 21-23, 25-27 and 29, canceled claims 12, 14, and 17, and added no new claims.  Claims 1-11, 13, 15-16, and 18-29 are presented for examination.

Allowable Subject Matter
Claims 1-11, 16, 18-19, 21-23, 25-27, and 29 are allowed.

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This claim ele for Wine did not make sense as Examiner did not see how it was derived from the data for Wine in Equation 9 above it.  Hele is diagonalized and eigenvalues are obtained but it is not explained how it is diagonalized and Examiner was unable to determine that or how the eigenvalues were obtained.  The density for the ground state is obtained in Equation 11 but how is not described either.  Renormalization is performed in paragraph 0101 and Change is obtained but that was not explained either and Examiner could not figure out how it was done.  Renormalization is said to represent Wine x Change but the claim recites renormalizing comprises multiplying the degree of relation between the one or more themes by a density as a weight and Examiner does not see that done here.  This this claim is not enabled.

	Claims 15, 20, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Each of these claims recite “determining a next stable state for a thought system based on a weighting of eigenstates for the NxN matrix.”  Examiner found support for this in paragraph 0104 and then paragraphs 0124-0128 for figures 25-26.  Paragraph 0105 states “In one configuration, how electrons spread on virtual chemical molecules consisting ele.  Paragraph 0126 describes diagonalizing matrix Hele for Win to obtain eigenstates but does not describe how Hele is actually diagonalized and Examiner could not derive said diagonalizing.  Paragraph 0126 then says the stable state may be mixed with the ground state and gives an example but Examiner does not understand how the mixing occurs in the example.  Example found some description of an eigenstate in paragraph 0087 which says “the wave equation may be an expression used to describe the eigenstate and energy (an eigenvalue) of an electron,” but Examiner found no explanation using a wave equation to determine an eigenstate.  Thus Example does not believe the determining a next stable state as recited is enabled in the specification.

Responses to Applicant’s Remarks
	Regarding objection to claim 6 for antecedent basis of “the (N-1) directions,” in view of amendments reciting “(N-1) directions” this objection is withdrawn.  Regarding objections to claims 16, 21, 25, and 29 for antecedent basis of “the one or more themes,” in view of amendments reciting “one or more themes,” these objections are withdrawn.  Regarding 
	Regarding rejection of claim 13 under 35 U.S.C. 112(a) for the specification not enabling “wherein renormalizing the NxN matrix further comprises multiplying the degree of relation between the one or more themes by an electron density as a weight,” Applicant amended to recite “wherein renormalizing the NxN matrix further comprises multiplying the degree of relation between the one or more themes by a density as a weight” and states in Remarks page 13 that support is in the specification paragraphs 0100-0101.  Examiner did not understand said paragraphs as described above and this rejection is maintained.  Regarding rejection of claim 4 under 35 U.S.C. 112(b) for the indefinite term “ease of viewing,” in view of amendments reciting “wherein the (N-1) eigenvalues indicate a view of a (N-1) dimensional figure,” this rejection is withdrawn.  Regarding rejection of claim 14 under 35 U.S.C. 112(b) for the indefinite scope of “obtaining a degree or relation” and “determining a degree of relation,” in view of Applicant canceling claim 14, this rejection is withdrawn.  Regarding rejections of claims 16, 21, 25, and 29 under 35 U.S.C> 102(a)(1) by Tsai, Applicant’s amendments overcome Tsai’s teachings.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/17/21